 

Exhibit 10.3

 

SECURITY AGREEMENT

 

SECURITY AGREEMENT, dated January 31, 2005, made by each of the Grantors
referred to below, in favor of Silver Point Finance, LLC, a Delaware limited
liability company (“Silver Point”), in its capacity as collateral agent for the
Agents and the Lenders (as such terms are defined below) party to the Financing
Agreement referred to below (in such capacity, together with any successors and
assigns, if any, the “Collateral Agent”).

 

W I T N E S S E T H:

 

WHEREAS, Oglebay Norton Company, an Ohio corporation (the “Parent”), Erie
Navigation Company, a Pennsylvania corporation (“Erie Navigation”), Erie Sand
and Gravel Company, a Pennsylvania corporation (“Erie Sand and Gravel”), Erie
Sand Steamship Co., a Delaware corporation (“Erie Steamship”), Global Stone
Chemstone Corporation, a Delaware corporation (“GS Chemstone”), Global Stone
Filler Products, Inc., a Delaware corporation (“GS Filler”), Global Stone James
River, Inc., a Delaware corporation (“GS James River”), Global Stone PenRoc LP,
a Pennsylvania limited partnership (“GS PenRoc”), Global Stone Portage, LLC, an
Indiana limited partnership (“GS Portage”), Global Stone St. Clair Inc., a
Delaware corporation (“GS St. Clair”), Global Stone Tenn Luttrell Company, a
Delaware corporation (“GS Tenn Luttrell”), Michigan Limestone Operations, Inc.,
a Michigan corporation (“Michigan Limestone”), Mountfort Terminal, Ltd., a
Pennsylvania corporation (“Mountfort”), Oglebay Norton Industrial Sands, Inc., a
California corporation (“ON Industrial Sands”), Oglebay Norton Marine Services
Company, L.L.C., a Delaware limited liability company (“Marine Services”),
Oglebay Norton Specialty Minerals, Inc., an Ohio corporation (“ON Specialty”),
Oglebay Norton Terminals, Inc., an Ohio corporation (“ON Terminals”), Texas
Mining, LP, a Delaware limited partnership (“Texas Mining” and together with the
Parent, Erie Navigation, Erie Sand and Gravel, Erie Steamship, GS Chemstone, GS
Filler, GS James River, GS PenRoc, GS Portage, GS St. Clair, GS Tenn Luttrell,
Michigan Limestone, Mountfort, ON Industrial Sands, Marine Services, ON
Specialty and ON Terminals, each a “Borrower” and collectively, the
“Borrowers”), each subsidiary of the Parent listed as a “Guarantor” on the
signature pages thereto (together with any other Person that guarantees all or
any part of the Obligations (as defined in the Financing Agreement), each a
“Guarantor” and collectively, the “Guarantors”, and, together with the
Borrowers, each a “Grantor” and collectively, the “Grantors”), the lenders from
time to time party thereto (each a “Lender” and collectively, the “Lenders”),
the Collateral Agent, Silver Point, in its capacities as syndication agent and
lead arranger, Wells Fargo Foothill, Inc., a California corporation, in its
capacity as administrative agent for the Lenders (in such capacity, together
with any successors and assigns, if any, the “Administrative Agent” and together
with the Collateral Agent, each an “Agent” and collectively, the “Agents”), and
JPMorgan Chase Bank and Bank of America, N.A., each as a documentation agent for
the Lenders (in such capacity, each a “Documentation Agent” and collectively,
the “Documentation Agents”) are parties to a Financing Agreement, dated as of
January 31, 2005 (such agreement, as amended, restated, supplemented or
otherwise modified from time to time, including any replacement agreement
therefor, being hereinafter referred to as the “Financing Agreement”);

 



--------------------------------------------------------------------------------

WHEREAS, pursuant to the Financing Agreement, the Lenders have agreed to make
certain term loans and certain revolving loans, which revolving loans will
include a subfacility for the issuance of letters of credit (each a “Loan” and
collectively, the “Loans”), to the Borrowers;

 

WHEREAS, it is a condition precedent to the Lenders making any Loan or making
any other financial accommodation to the Borrowers pursuant to the Financing
Agreement that each Grantor shall have executed and delivered to the Collateral
Agent a security agreement providing for the grant to the Collateral Agent for
the benefit of the Agents and the Lenders of a security interest in all personal
property of such Grantor;

 

WHEREAS, the Grantors are mutually dependent on each other in the conduct of
their respective businesses as an integrated operation, with the credit needed
from time to time by each Grantor often being provided through financing
obtained by the other Grantors and the ability to obtain such financing being
dependent on the successful operations of all of the Grantors as a whole; and

 

WHEREAS, each Grantor has determined that the execution, delivery and
performance of this Agreement directly benefit, and are in the best interest of,
such Grantor;

 

NOW, THEREFORE, in consideration of the premises and the agreements herein and
in order to induce the Lenders to make and maintain the Loans, the Letter of
Credit Accommodations and other financial accommodations to the Borrowers
pursuant to the Financing Agreement, the Grantors hereby jointly and severally
agree with the Collateral Agent, for the benefit of the Agents and the Lenders,
as follows:

 

SECTION 1 Definitions.

 

(a) Reference is hereby made to the Financing Agreement for a statement of the
terms thereof. All terms used in this Agreement and the recitals hereto which
are defined in the Financing Agreement or in Article 9 of the Uniform Commercial
Code as in effect from time to time in the State of New York (the “Code”) and
which are not otherwise defined herein shall have the same meanings herein as
set forth therein; provided that terms used herein which are defined in the Code
as in effect in the State of New York on the date hereof shall continue to have
the same meaning notwithstanding any replacement or amendment of such statute
except as the Collateral Agent may otherwise determine.

 

(b) The following terms shall have the respective meanings provided for in the
Code: “Accounts”, “Account Debtor”, “Cash Proceeds”, “Chattel Paper”,
“Commercial Tort Claim”, “Commodity Account”, “Commodity Contracts”, “Deposit
Account”, “Documents”, “Electronic Chattel Paper”, “Equipment”, “Fixtures”,
“General Intangibles”, “Goods”, “Instruments”, “Inventory”, “Investment
Property”, “Letter-of-Credit Rights”, “Noncash Proceeds”, “Payment Intangibles”,
“Proceeds”, “Promissory Notes”, "Record”, “Security Account”, “Software”, and
“Supporting Obligations”.

 

-2-



--------------------------------------------------------------------------------

(c) As used in this Agreement, the following terms shall have the respective
meanings indicated below, such meanings to be applicable equally to both the
singular and plural forms of such terms:

 

“Copyright Licenses” means all licenses, contracts or other agreements, whether
written or oral, naming any Grantor as licensee or licensor and providing for
the grant of any right to use or sell any works covered by any copyright
(including, without limitation, all Copyright Licenses set forth in Schedule II
hereto).

 

“Copyrights” means all domestic and foreign copyrights, whether registered or
unregistered, including, without limitation, all copyright rights throughout the
universe (whether now or hereafter arising) in any and all media (whether now or
hereafter developed), in and to all original works of authorship fixed in any
tangible medium of expression, acquired or used by any Grantor (including,
without limitation, all copyrights described in Schedule II hereto), all
applications, registrations and recordings thereof (including, without
limitation, applications, registrations and recordings in the United States
Copyright Office or in any similar office or agency of the United States or any
other country or any political subdivision thereof), and all reissues,
divisions, continuations, continuations in part and extensions or renewals
thereof.

 

“Intellectual Property” means the Copyrights, Trademarks and Patents.

 

“Licenses” means the Copyright Licenses, the Trademark Licenses and the Patent
Licenses.

 

“Patent Licenses” means all licenses, contracts or other agreements, whether
written or oral, naming any Grantor as licensee or licensor and providing for
the grant of any right to manufacture, use or sell any invention covered by any
Patent (including, without limitation, all Patent Licenses set forth in Schedule
II hereto).

 

“Patents” means all domestic and foreign letters patent, design patents, utility
patents, industrial designs, inventions, trade secrets, ideas, concepts,
methods, techniques, processes, proprietary information, technology, know-how,
formulae, rights of publicity and other general intangibles of like nature, now
existing or hereafter acquired (including, without limitation, all domestic and
foreign letters patent, design patents, utility patents, industrial designs,
inventions, trade secrets, ideas, concepts, methods, techniques, processes,
proprietary information, technology, know-how and formulae described in Schedule
II hereto), all applications, registrations and recordings thereof (including,
without limitation, applications, registrations and recordings in the United
States Patent and Trademark Office, or in any similar office or agency of the
United States or any other country or any political subdivision thereof), and
all reissues, divisions, continuations, continuations in part and extensions or
renewals thereof.

 

“Trademark Licenses” means all licenses, contracts or other agreements, whether
written or oral, naming any Grantor as licensor or licensee and providing for
the grant of any right concerning any Trademark, together with any goodwill
connected with and symbolized by any such trademark licenses, contracts or
agreements and the right to prepare for sale or lease and sell or lease any and
all Inventory now or hereafter owned by any Grantor and now or hereafter covered
by such licenses (including, without limitation, all Trademark Licenses
described in Schedule II hereto).

 

-3-



--------------------------------------------------------------------------------

“Trademarks” means all domestic and foreign trademarks, service marks,
collective marks, certification marks, trade names, business names, d/b/a’s,
Internet domain names, trade styles, designs, logos and other source or business
identifiers and all general intangibles of like nature, now or hereafter owned,
adopted, acquired or used by any Grantor (including, without limitation, all
domestic and foreign trademarks, service marks, collective marks, certification
marks, trade names, business names, d/b/a's, Internet domain names, trade
styles, designs, logos and other source or business identifiers described in
Schedule II hereto), all applications, registrations and recordings thereof
(including, without limitation, applications, registrations and recordings in
the United States Patent and Trademark Office or in any similar office or agency
of the United States, any state thereof or any other country or any political
subdivision thereof), and all reissues, extensions or renewals thereof, together
with all goodwill of the business symbolized by such marks and all customer
lists, formulae and other Records of any Grantor relating to the distribution of
products and services in connection with which any of such marks are used.

 

SECTION 2. Grant of Security Interest. As collateral security for all of the
Obligations (as defined in Section 3 hereof), each Grantor hereby pledges and
assigns to the Collateral Agent (and its agents and designees, including,
without limitation, the Administrative Agent), and grants to the Collateral
Agent (and its agents and designees, including, without limitation, the
Administrative Agent), for the benefit of the Agents and the Lenders, a
continuing security interest in, all personal property of such Grantor, wherever
located and whether now or hereafter existing and whether now owned or hereafter
acquired, of every kind and description, tangible or intangible (the
“Collateral”), including, without limitation, the following:

 

(a) all Accounts;

 

(b) all Chattel Paper (whether tangible or electronic);

 

(c) the Commercial Tort Claims specified on Schedule VI hereto;

 

(d) all Deposit Accounts, all cash, and all other property from time to time
deposited therein and the monies and property in the possession or under the
control of any Agent or any Lender or any affiliate, representative, agent or
correspondent of any Agent or any Lender;

 

(e) all Documents;

 

(f) all Equipment;

 

(g) all Fixtures;

 

(h) all General Intangibles (including, without limitation, all Payment
Intangibles);

 

(i) all Goods;

 

(j) all Instruments (including, without limitation, Promissory Notes);

 

-4-



--------------------------------------------------------------------------------

(k) all Inventory;

 

(l) all Investment Property;

 

(m) all Intellectual Property, and all Licenses;

 

(n) all Letter-of-Credit Rights;

 

(o) all Supporting Obligations;

 

(p) all other tangible and intangible personal property of such Grantor (whether
or not subject to the Code), including, without limitation, all bank and other
accounts and all cash and all investments therein, all proceeds, products,
offspring, accessions, rents, profits, income, benefits, substitutions and
replacements of and to any of the property of such Grantor described in the
preceding clauses of this Section 2 (including, without limitation, any proceeds
of insurance thereon and all causes of action, claims and warranties now or
hereafter held by such Grantor in respect of any of the items listed above), and
all books, correspondence, files and other Records, including, without
limitation, all tapes, disks, cards, Software, data and computer programs in the
possession or under the control of such Grantor or any other Person from time to
time acting for such Grantor that at any time evidence or contain information
relating to any of the property described in the preceding clauses of this
Section 2 or are otherwise necessary or helpful in the collection or realization
thereof; and

 

(q) all Proceeds, including all Cash Proceeds and Noncash Proceeds, and products
of any and all of the foregoing Collateral;

 

in each case howsoever such Grantor's interest therein may arise or appear
(whether by ownership, security interest, claim or otherwise).

 

SECTION 3. Security for Obligations. The security interest created hereby in the
Collateral constitutes continuing collateral security for all of the following
obligations, whether now existing or hereafter incurred (the “Obligations”):

 

(a) the prompt payment by each Grantor, as and when due and payable (whether by
scheduled maturity, required prepayment, acceleration, demand or otherwise), of
all amounts from time to time owing by it in respect of the Financing Agreement
and the other Loan Documents, including, without limitation, (i) all Obligations
(as defined in the Financing Agreement) (including, without limitation, all
interest, fees and expenses that accrue after the commencement of any Insolvency
Proceeding of any Loan Party, whether or not the payment of such interest, fees
or expenses are unenforceable or are not allowable in whole or in part, due to
the existence of such Insolvency Proceeding), (ii) all Letter of Credit
Obligations and all Banking Services Obligations, (iii) in the case of a
Guarantor, all amounts from time to time owing by such Grantor in respect of its
guaranty made pursuant to Article XII of the Financing Agreement or under any
other Guaranty to which it is a party, including all obligations guaranteed by
such Grantor and (iv) all commissions, charges, indemnifications and all other
amounts due or to become due under any Loan Document; and

 

-5-



--------------------------------------------------------------------------------

(b) the due performance and observance by each Grantor of all of its other
obligations from time to time existing in respect of the Loan Documents.

 

SECTION 4. Representations and Warranties. Each Grantor jointly and severally
represents and warrants as follows:

 

(a) Schedule I hereto sets forth (i) the exact legal name of each Grantor and
(ii) the organizational identification number of each Grantor or states that no
such organizational identification number exists.

 

(b) Each Grantor (i) is a corporation, limited liability company or limited
partnership duly organized, validly existing and in good standing under the laws
of the state, province or other applicable jurisdiction of its organization as
set forth on Schedule I hereto, (ii) has all requisite power and authority to
conduct its business as now conducted and as presently contemplated and to
execute, deliver and perform this Agreement and each other Loan Document to be
executed and delivered by it pursuant hereto and to consummate the transactions
contemplated hereby and thereby, and (iii) is duly qualified to do business and
is in good standing in each jurisdiction in which the character of the
properties owned or leased by it or in which the transaction of its business
makes such qualification necessary, except to the extent that the failure to be
so qualified could not reasonably be expected to have a Material Adverse Effect.

 

(c) The execution, delivery and performance by each Grantor of this Agreement
and each other Loan Document to which such Grantor is or will be a party (i)
have been duly authorized by all necessary corporate, limited liability company,
or limited partnership, as the case may be, action, (ii) do not and will not
contravene its charter or by-laws, its limited liability company or operating
agreement or its certificate of partnership or partnership agreement, as
applicable, or any applicable law or any contractual restriction binding on or
otherwise affecting such Grantor or any of its properties, (iii) do not and will
not result in or require the creation of any Lien (other than the pursuant to
any Loan Document) upon or with respect to any of its properties and (iv) do not
and will not result in any material default, noncompliance, suspension,
revocation, impairment, forfeiture or nonrenewal of any material permit,
license, authorization or approval applicable to its operations or any of its
properties.

 

(d) This Agreement is, and each other Loan Document to which any Grantor is or
will be a party, when executed and delivered, will be, a legal, valid and
binding obligation of such Grantor, enforceable against such Grantor in
accordance with its terms, except as may be limited by applicable bankruptcy,
insolvency, reorganization, moratorium or other similar laws.

 

(e) There is no pending or, to the best knowledge of any Grantor, threatened
action, suit, proceeding or claim affecting any Grantor or its properties,
before any Governmental Authority or any arbitrator, or any order, judgment or
award by any Governmental Authority or arbitrator, that may adversely affect the
grant by any Grantor, or the perfection, of the security interest purported to
be created hereby in the Collateral, or the exercise by the Collateral Agent of
any of its rights or remedies hereunder.

 

(f) All Federal and foreign and all material state and local tax returns and
other material reports required by applicable law to be filed by any Grantor
have been filed, or

 

-6-



--------------------------------------------------------------------------------

extensions have been obtained, and all taxes, assessments and other governmental
charges imposed upon any Grantor or any property of any Grantor (including,
without limitation, all federal income and social security taxes on employees'
wages) and which have become due and payable on or prior to the date hereof have
been paid, except to the extent contested in good faith by proper proceedings
which stay the imposition of any penalty, fine or Lien resulting from the
non-payment thereof and with respect to which adequate reserves have been set
aside for the payment thereof in accordance with GAAP.

 

(g) All Equipment, Fixtures, Goods and Inventory now existing are, and all
Equipment, Fixtures, Goods and Inventory hereafter existing will be, located
and/or based at the addresses specified therefor in Schedule III hereto. Each
Grantor's chief place of business and chief executive office, the place where
such Grantor keeps its Records concerning Accounts and all originals of all
Chattel Paper are located at the addresses specified therefor in Schedule III
hereto (as amended, supplemented or otherwise modified from time to time in
accordance with the terms hereof). None of the Accounts is evidenced by
Promissory Notes or other Instruments. Set forth in Schedule IV hereto is a
complete and accurate list, as of the date of this Agreement, of each Deposit
Account, Securities Account and Commodities Account of each Grantor, together
with the name and address of each institution at which each such Account is
maintained, the account number for each such Account and a description of the
purpose of each such Account. Set forth in Schedule II hereto is (i) a complete
and correct list of each trade name used by each Grantor and (ii) the name of,
and each trade name used by, each Person from which such Grantor has acquired
any substantial part of the Collateral within four months prior to the date
hereof.

 

(h) Each Grantor has delivered to the Collateral Agent complete and correct
copies of each License described in Schedule II hereto, including all schedules
and exhibits thereto, which represents all of the Licenses existing on the date
of this Agreement. Each such License sets forth the entire agreement and
understanding of the parties thereto relating to the subject matter thereof, and
there are no other agreements, arrangements or understandings, written or oral,
relating to the matters covered thereby or the rights of any Grantor or any of
its Affiliates in respect thereof. Each License now existing is, and each other
License will be, the legal, valid and binding obligation of the parties thereto,
enforceable against such parties in accordance with its terms. No default under
any license by any such party has occurred, nor does any defense, offset,
deduction or counterclaim exist thereunder in favor of any such party.

 

(i) The Grantors own and control, or otherwise possess adequate rights to use,
all Trademarks, Patents and Copyrights, which are the only trademarks, patents,
copyrights, inventions, trade secrets, proprietary information and technology,
know-how, formulae, rights of publicity necessary to conduct their business in
substantially the same manner as conducted as of the date hereof. Schedule II
hereto sets forth a true and complete list of all Intellectual Property and
Licenses owned or used by each Grantor as of the date hereof. All such
Intellectual Property is subsisting and in full force and effect, has not been
adjudged invalid or unenforceable, is valid and enforceable and has not been
abandoned in whole or in part. Except as set forth in Schedule II hereto, no
such Intellectual Property is the subject of any licensing or franchising
agreement. No Grantor has any knowledge of any conflict with the rights of
others to any Intellectual Property and, to the best knowledge of each Grantor,
no Grantor is now infringing or in conflict with any such rights of others in
any material respect, and to the best knowledge of

 

-7-



--------------------------------------------------------------------------------

each Grantor, no other Person is now infringing or in conflict in any material
respect with any such properties, assets and rights owned or used by any
Grantor. No Grantor has received any notice that it is violating or has violated
the trademarks, patents, copyrights, inventions, trade secrets, proprietary
information and technology, know-how, formulae, rights of publicity or other
intellectual property rights of any third party.

 

(j) The Grantors are and will be at all times the sole and exclusive owners of,
or otherwise have and will have adequate rights in, the Collateral free and
clear of any Lien except for (i) the Lien created by this Agreement and (ii) the
Permitted Liens. No effective financing statement or other instrument similar in
effect covering all or any part of the Collateral is on file in any recording or
filing office except (A) such as may have been filed in favor of the Collateral
Agent relating to this Agreement and (B) such as may have been filed to perfect
or protect any Permitted Lien.

 

(k) The exercise by the Collateral Agent of any of its rights and remedies
hereunder will not contravene any law or any contractual restriction binding on
or otherwise affecting any Grantor or any of its properties and will not result
in, or require the creation of, any Lien upon or with respect to any of its
properties.

 

(l) No authorization or approval or other action by, and no notice to or filing
with, any Governmental Authority or other regulatory body, or any other Person,
is required for (i) the grant by any Grantor, or the perfection, of the security
interest purported to be created hereby in the Collateral or (ii) the exercise
by the Collateral Agent of any of its rights and remedies hereunder, except (A)
for the filing under the Uniform Commercial Code as in effect in the applicable
jurisdiction of the financing statements as described in Schedule V hereto, all
of which financing statements, filings and other recordings, as applicable, have
been duly filed and are in full force and effect, (B) with respect to the
perfection of the security interest created hereby in the United States
Intellectual Property, for the recording of the appropriate Assignment for
Security, substantially in the form of Exhibit A hereto in the United States
Patent and Trademark Office or the United States Copyright Office, as
applicable, (C) with respect to the perfection of the security interest created
hereby in foreign Intellectual Property and Licenses, for registrations and
filings in jurisdictions located outside of the United States and covering
rights in such jurisdictions relating to such foreign Intellectual Property and
Licenses, (D) with respect to the perfection of the security interest created
hereby in motor vehicles (including, without limitation, all trucks, trailers,
tractors, service vehicles, automobiles and other mobile equipment) for which
the title to such motor vehicles is governed by a certificate of title or
ownership (collectively, the “Motor Vehicles”), for the submission of an
appropriate application requesting that the Lien of the Collateral Agent be
noted on the certificate of title or ownership, completed and authenticated by
the applicable Grantor, together with the certificate of title, with respect to
each Motor Vehicle, to the appropriate state agency, (E) with respect to any
action that may be necessary to obtain control of Collateral described in
Sections 5(i) and 5(k) hereof, the taking of such actions, (F) the taking
possession of all Documents, Chattel Paper, Instruments and cash constituting
Collateral and (G) with respect to the perfection of the security interest
created hereby in the Vessels, for the filing of the First Preferred Ship
Mortgages and Second Preferred Ship Mortgages with the U.S. Coast Guard.

 

-8-



--------------------------------------------------------------------------------

(m) This Agreement creates in favor of the Collateral Agent for the benefit of
the Agents and the Lenders a legal, valid and enforceable security interest in
the Collateral, as security for the Obligations. The Collateral Agent's having
possession of all Instruments, Documents, Chattel Paper and cash constituting
Collateral and obtaining control of all Collateral described in Sections 5(i)
and 5(k) hereof from time to time, the filing of the First Preferred Ship
Mortgages and Second Preferred Ship Mortgages with the U.S. Coast Guard, the
recording of the appropriate Assignment for Security, as applicable, executed
pursuant hereto in the United States Patent and Trademark Office and the United
States Copyright Office, as applicable, the submission of an appropriate
application requesting that the Lien of the Collateral Agent be noted on the
certificate of title or ownership, completed and authenticated by the applicable
Grantor, together with the certificate of title or ownership, with respect to
such Motor Vehicles, to the applicable state agency, and the filing of the
financing statements and the other filings and recordings, as applicable,
described in Schedule V hereto and, with respect to the Intellectual Property
hereafter existing and not covered by an applicable Assignment for Security, the
recording in the United States Patent and Trademark Office or the United States
Copyright Office, as applicable, of appropriate instruments of assignment,
result in the perfection of such security interests. Such security interests
are, or in the case of Collateral in which any Grantor obtains rights after the
date hereof, will be, perfected, first priority security interests, subject only
to the Permitted Liens that, pursuant to the definition of the term "Permitted
Liens", are not prohibited from being prior to the Liens in favor of the
Collateral Agent, for the benefit of the Agents and the Lenders, and the
recording or filing of such instruments of assignment described above. Such
recordings and filings and all other action necessary or desirable to perfect
and protect such security interest have been duly taken, except for (i) the
Collateral Agent's having possession of all Instruments, Documents and Chattel
Paper and cash constituting Collateral after the date hereof, (ii) the
Collateral Agent's having control of any Collateral described in Sections 5(i)
and 5(k) of this Agreement after the date hereof and (iii) the other filings,
recordations and actions described in Section 4(l) hereof.

 

(n) As of the date hereof, no Grantor holds any Commercial Tort Claims or is
aware of any such pending claims, except for such claims described in Schedule
VI.

 

(o) The partnership interests or membership interests of each Grantor in each of
its Subsidiaries that is a partnership or a limited liability company are not
(i) dealt in or traded on securities exchanges or in securities markets, (ii)
securities for purposes of Article 8 of any relevant Uniform Commercial Code,
(iii) investment company securities within the meaning of Section 8-103 of any
relevant Uniform Commercial Code and (iv) evidenced by a certificate. Such
partnership interests or membership interests constitute General Intangibles.

 

SECTION 5. Covenants as to the Collateral. So long as any of the Obligations
shall remain outstanding and the Total Commitment shall not have expired or
terminated, unless the Collateral Agent shall otherwise consent in writing:

 

(a) Further Assurances. Each Grantor will at its expense, at any time and from
time to time, promptly execute and deliver all further instruments and documents
and take all further action that may be necessary or desirable or that the
Collateral Agent may request in order to (i) perfect and protect the security
interest purported to be created hereby; (ii) enable the Collateral Agent to
exercise and enforce its rights and remedies hereunder in respect of the

 

-9-



--------------------------------------------------------------------------------

Collateral; or (iii) otherwise effect the purposes of this Agreement, including,
without limitation: (A) marking conspicuously all Chattel Paper, and each
License and, at the request of the Collateral Agent, each of its Records
pertaining to the Collateral with a legend, in form and substance satisfactory
to the Collateral Agent, indicating that such Chattel Paper, License or
Collateral is subject to the security interest created hereby, (B) if any
Account shall be evidenced by Promissory Notes or other Instruments or Chattel
Paper, delivering and pledging to the Collateral Agent hereunder such Promissory
Notes, Instruments or Chattel Paper, duly endorsed and accompanied by executed
instruments of transfer or assignment, all in form and substance satisfactory to
the Collateral Agent, (C) executing and filing (to the extent, if any, that such
Grantor's signature is required thereon) or authenticating the filing of, such
financing or continuation statements, or amendments thereto, as may be necessary
or desirable or that the Collateral Agent may request in order to perfect and
preserve the security interest purported to be created hereby, (D) furnishing to
the Collateral Agent from time to time statements and schedules further
identifying and describing the Collateral and such other reports in connection
with the Collateral as the Collateral Agent may reasonably request, all in
reasonable detail, (E) if any Collateral shall be in the possession of a third
party, notifying such Person of the Collateral Agent's security interest created
hereby and obtaining a written acknowledgment from such Person that such Person
holds possession of the Collateral for the benefit of the Collateral Agent,
which such written acknowledgement shall be in form and substance satisfactory
to the Collateral Agent, (F) if at any time after the date hereof, any Grantor
acquires or holds any Commercial Tort Claim, immediately notifying the
Collateral Agent in a writing signed by such Grantor setting forth a brief
description of such Commercial Tort Claim and granting to the Collateral Agent a
security interest therein and in the proceeds thereof, which writing shall
incorporate the provisions hereof and shall be in form and substance
satisfactory to the Collateral Agent, (G) upon the acquisition after the date
hereof by any Grantor of any Motor Vehicle or other Equipment subject to a
certificate of title or ownership (other than a Motor Vehicle or Equipment that
is subject to a purchase money security interest permitted by Section 8.02(a) of
the Financing Agreement), immediately notifying the Collateral Agent of such
acquisition, setting forth a description of the Motor Vehicle or other Equipment
acquired and a good faith estimate of the current value of such Motor Vehicle or
Equipment, and if so requested by the Collateral Agent, immediately causing the
Collateral Agent to be listed as the lienholder on such certificate of title or
ownership and delivering evidence of the same to the Collateral Agent, and (H)
taking all actions required by law in any relevant Uniform Commercial Code
jurisdiction, or by other law as applicable in any foreign jurisdiction.

 

(b) Location of Equipment and Inventory. Each Grantor will keep the Equipment
and Inventory (other than used Equipment and Inventory sold in the ordinary
course of business in accordance with Section 5(g) hereof and the Vessels) at
the locations specified therefor in Section 4(g) hereof or, upon not less than
thirty (30) days’ prior written notice to the Collateral Agent accompanied by a
new Schedule III hereto indicating each new location of the Equipment and
Inventory, at such other locations in the continental United States, as the
Grantors may elect, provided that (i) all action has been taken to grant to the
Collateral Agent a perfected, first priority security interest in such Equipment
and Inventory (subject in priority only to Permitted Liens that, pursuant to the
definition of the term “Permitted Liens,” are not prohibited from being prior to
the Liens in favor of the Collateral Agent, for the benefit of the Agents and
the Lenders), and (ii) the Collateral Agent's rights in such Equipment and
Inventory,

 

-10-



--------------------------------------------------------------------------------

including, without limitation, the existence, perfection and priority of the
security interest created hereby in such Equipment and Inventory, are not
adversely affected thereby.

 

(c) Condition of Equipment. Each Grantor will maintain or cause the Equipment to
be maintained and preserved in good condition, repair and working order as when
acquired and in accordance with any manufacturer's manual, ordinary wear and
tear excepted, and will forthwith, or in the case of any loss or damage to any
Equipment as quickly as practicable after the occurrence thereof, make or cause
to be made all repairs, replacements and other improvements in connection
therewith which are necessary or desirable, consistent with past practice, or
which the Collateral Agent may request to such end. Each Grantor will promptly
furnish to the Collateral Agent a statement describing in reasonable detail any
loss or damage in excess of $500,000 to any Equipment.

 

(d) Taxes, Etc. Each Grantor jointly and severally agrees to pay promptly when
due all property and other taxes, assessments and governmental charges or levies
imposed upon, and all claims (including claims for labor, materials and
supplies) against, the Equipment and Inventory, except to the extent the
validity thereof is being contested in good faith by proper proceedings which
stay the imposition of any penalty, fine or Lien resulting from the non-payment
thereof and with respect to which adequate reserves in accordance with GAAP have
been set aside for the payment thereof.

 

(e) Insurance.

 

(i) Each Grantor will, at its own expense, maintain insurance (including,
without limitation, comprehensive general liability, hazard, rent, property and
business interruption insurance) with respect to all of its properties,
including, without limitation, its Equipment and Inventory and all real
properties leased or owned by it in such amounts, against such risks, in such
form and with responsible and reputable insurance companies or associations as
is required by any Governmental Authority having jurisdiction with respect
thereto or as is carried generally in accordance with sound business practice by
companies in similar businesses similarly situated and in any event, in amount,
adequacy and scope reasonably satisfactory to the Collateral Agent. Except to
the extent expressly provided in Section 8.01(h) of the Financing Agreement,
each policy for liability insurance shall provide for all losses to be paid to
the Collateral Agent as its interests may appear, and each policy for property
damage insurance shall provide for all losses to be adjusted with, and paid
directly to, the Collateral Agent. In addition, each such policy shall (A) name
each Grantor and the Collateral Agent (and such other Persons as the Collateral
Agent may designate from time to time) as insured parties thereunder (without
any representation or warranty by or obligation upon the Collateral Agent or
such other Person) as their interests may appear, (B) contain an agreement by
the insurer that any loss thereunder shall be payable to the Collateral Agent on
its own account notwithstanding any action, inaction or breach of representation
or warranty by any Grantor, (C) provide that there shall be no recourse against
the Collateral Agent for payment of premiums or other amounts with respect
thereto and (D) provide that at least thirty (30) days’ prior written notice of
cancellation, lapse, expiration or other adverse change shall be given to the
Collateral Agent by the insurer. Each Grantor will, if so requested by the
Collateral Agent, deliver to the Collateral Agent original or duplicate policies
of such insurance and, as often as the Collateral Agent may reasonably request,
a report of a reputable insurance broker with respect to such insurance. Each

 

-11-



--------------------------------------------------------------------------------

Grantor will also, at the request of the Collateral Agent, execute and deliver
instruments of assignment of such insurance policies and cause the respective
insurers to acknowledge notice of such assignment.

 

(ii) Reimbursement under any liability insurance maintained by any Grantor
pursuant to this Section 5(e) may be paid directly to the Person who shall have
incurred liability covered by such insurance. Except as provided in Section
8.01(h) of the Financing Agreement, in the case of any loss involving damage to
Equipment or Inventory, any proceeds of insurance maintained by a Grantor
pursuant to this Section 5(e) shall be paid to the Collateral Agent, such
Grantor will make or cause to be made the necessary repairs to or replacements
of such Equipment or Inventory, and any proceeds of insurance maintained by such
Grantor pursuant to this Section 5(e) shall, to the extent that such proceeds
have been paid to the Collateral Agent, be paid by the Collateral Agent to such
Grantor as reimbursement for the costs of such repairs or replacements.

 

(iii) Upon the occurrence and during the continuance of a Default or Event of
Default or except as otherwise expressly provided in the Financing Agreement,
upon any insurance payment in respect of any Equipment or Inventory, all
insurance payments in respect of such Equipment or Inventory shall be paid to
the Collateral Agent and applied as specified in Section 7(b) hereof.

 

(f) Provisions Concerning the Accounts and the Licenses.

 

(i) No Grantor shall, without the prior written consent of the Collateral Agent,
change (A) such Grantor's name, identity or organizational structure or (B) its
jurisdiction of incorporation or organization as set forth in Section 4(b)
hereto. Each Grantor shall (x) immediately notify the Collateral Agent upon
obtaining an organizational identification number, if on the date hereof such
Grantor did not have such identification number, and (y) keep adequate records
concerning the Accounts and Chattel Paper and permit representatives of the
Collateral Agent pursuant to the terms of the Financing Agreement to inspect and
make abstracts from such Records and Chattel Paper.

 

(ii) Each Grantor will, except as otherwise provided in this subsection (f),
continue to collect, at its own expense, all amounts due or to become due under
the Accounts. In connection with such collections, each Grantor may (and, at the
Collateral Agent's direction, will) take such action as such Grantor (or, if
applicable, the Collateral Agent) may deem necessary or advisable to enforce
collection or performance of the Accounts; provided, however, that the
Collateral Agent shall have the right at any time, upon the occurrence and
during the continuance of an Event of Default, to notify the Account Debtors or
obligors under any Accounts of the assignment of such Accounts to the Collateral
Agent and to direct such Account Debtors or obligors to make payment of all
amounts due or to become due to such Grantor thereunder directly to the
Collateral Agent or its designated agent and, upon such notification and at the
expense of such Grantor and to the extent permitted by law, to enforce
collection of any such Accounts and to adjust, settle or compromise the amount
or payment thereof, in the same manner and to the same extent as such Grantor
might have done. After receipt by any Grantor of a notice from the Collateral
Agent that the Collateral Agent has notified, intends to notify, or has enforced
or intends to enforce a Grantor’s rights against the

 

-12-



--------------------------------------------------------------------------------

Account Debtors or obligors under any Accounts as referred to in the proviso to
the immediately preceding sentence, (A) all amounts and proceeds (including
Instruments) received by such Grantor in respect of the Accounts shall be
received in trust for the benefit of the Collateral Agent hereunder, shall be
segregated from other funds of such Grantor and shall be forthwith paid over to
the Collateral Agent or its designated agent in the same form as so received
(with any necessary endorsement) to be held as cash collateral and either (i)
credited to the Loan Account so long as no Event of Default shall have occurred
and be continuing or (ii) if an Event of Default shall have occurred and be
continuing, applied as specified in Section 7(b) hereof, and (B) such Grantor
will not adjust, settle or compromise the amount or payment of any Account or
release wholly or partly any Account Debtor or obligor thereof or allow any
credit or discount thereon. In addition, upon the occurrence and during the
continuance of an Event of Default, the Collateral Agent may (in its sole and
absolute discretion) direct any or all of the banks and financial institutions
with which any Grantor either maintains a Deposit Account or a lockbox or
deposits the proceeds of any Accounts to send immediately to the Collateral
Agent or its designated agent by wire transfer (to such account as the
Collateral Agent shall specify, or in such other manner as the Collateral Agent
shall direct) all or a portion of such securities, cash, investments and other
items held by such institution. Any such securities, cash, investments and other
items so received by the Collateral Agent or its designated agent shall (in the
sole and absolute discretion of the Collateral Agent) be held as additional
Collateral for the Obligations or distributed in accordance with Section 7
hereof.

 

(iii) Upon the occurrence and during the continuance of any breach or default
under any License referred to in Schedule II hereto by any party thereto other
than a Grantor, (A) the relevant Grantor will, promptly after obtaining
knowledge thereof, give the Collateral Agent written notice of the nature and
duration thereof, specifying what action, if any, it has taken and proposes to
take with respect thereto, (B) no Grantor will, without the prior written
consent of the Collateral Agent, declare or waive any such breach or default or
affirmatively consent to the cure thereof or exercise any of its remedies in
respect thereof, and (C) each Grantor will, upon written instructions from the
Collateral Agent and at such Grantor's expense, take such action as the
Collateral Agent may deem necessary or advisable in respect thereof.

 

(iv) Each Grantor will, at its expense, promptly deliver to the Collateral Agent
a copy of each notice or other communication received by it by which any other
party to any License referred to in Schedule II hereto purports to exercise any
of its rights or affect any of its obligations thereunder, together with a copy
of any reply by such Grantor thereto.

 

(v) Each Grantor will exercise promptly and diligently each and every right
which it may have under each License (other than any right of termination) and
will duly perform and observe in all respects all of its obligations under each
License and will take all action necessary to maintain the Licenses in full
force and effect. No Grantor will, without the prior written consent of the
Collateral Agent, cancel, terminate, amend or otherwise modify in any respect,
or waive any provision of, any License referred to in Schedule II hereto.

 

-13-



--------------------------------------------------------------------------------

(g) Transfers and Other Liens.

 

(i) Except to the extent expressly permitted by Section 8.02(c) of the Financing
Agreement, no Grantor will sell, assign (by operation of law or otherwise),
lease, license, exchange or otherwise transfer or dispose of any of the
Collateral.

 

(ii) Except to the extent expressly permitted by Section 8.02(a) of the
Financing Agreement, no Grantor will create, suffer to exist or grant any Lien
upon or with respect to any Collateral.

 

(h) Intellectual Property.

 

(i) If applicable, each Grantor has duly executed and delivered the applicable
Assignment for Security in the form attached hereto as Exhibit A. Each Grantor
(either itself or through licensees) will, and will cause each licensee thereof
to, take all action necessary to maintain all of the Intellectual Property in
full force and effect, including, without limitation, using the proper statutory
notices and markings and using the Trademarks on each applicable trademark class
of goods in order to so maintain the Trademarks in full force, free from any
claim of abandonment for non-use, and no Grantor will (nor permit any licensee
thereof to) do any act or knowingly omit to do any act whereby any Intellectual
Property may become invalidated; provided, however, that so long as no Event of
Default has occurred and is continuing, no Grantor shall have an obligation to
use or to maintain any Intellectual Property (A) that relates solely to any
product or work, that has been, or is in the process of being, discontinued,
abandoned or terminated, (B) that is being replaced with Intellectual Property
substantially similar to the Intellectual Property that may be abandoned or
otherwise become invalid, so long as the failure to use or maintain such
Intellectual Property does not materially adversely affect the validity of such
replacement Intellectual Property and so long as such replacement Intellectual
Property is subject to the Lien created by this Agreement or (C) that is
substantially the same as another Intellectual Property that is in full force,
so long the failure to use or maintain such Intellectual Property does not
materially adversely affect the validity of such replacement Intellectual
Property and so long as such other Intellectual Property is subject to the Lien
and security interest created by this Agreement. Each Grantor will cause to be
taken all necessary steps in any proceeding before the United States Patent and
Trademark Office and the United States Copyright Office or any similar office or
agency in any other country or political subdivision thereof to maintain each
registration of the Intellectual Property (other than the Intellectual Property
described in the proviso to the immediately preceding sentence), including,
without limitation, filing of renewals, affidavits of use, affidavits of
incontestability and opposition, interference and cancellation proceedings and
payment of maintenance fees, filing fees, taxes or other governmental fees. If
any Intellectual Property is infringed, misappropriated, diluted or otherwise
violated in any material respect by a third party, the Grantors shall (x) upon
obtaining knowledge of such infringement, misappropriation, dilution or other
violation, promptly notify the Collateral Agent and (y) to the extent the
Grantors shall deem appropriate under the circumstances, promptly sue for
infringement, misappropriation, dilution or other violation, seek injunctive
relief where appropriate and recover any and all damages for such infringement,
misappropriation, dilution or other violation, or take such other actions as the
Grantors shall deem appropriate under the circumstances to protect such
Intellectual Property. Each Grantor shall furnish to the Collateral Agent, from
time to time upon the Collateral Agent’s request, statements and schedules
further identifying and describing the

 

-14-



--------------------------------------------------------------------------------

Intellectual Property and Licenses and such other reports in connection with the
Intellectual Property and Licenses as the Collateral Agent may reasonably
request, all in reasonable detail and promptly upon request of the Collateral
Agent, following receipt by the Collateral Agent of any such statements,
schedules or reports, the Grantors shall modify this Agreement by amending
Schedule II hereto, as the case may be, to include any Intellectual Property and
License, as the case may be, which becomes part of the Collateral under this
Agreement and shall execute and authenticate such documents and do such acts as
shall be necessary or, in the judgment of the Collateral Agent, desirable to
subject such Intellectual Property and Licenses to the Lien and security
interest created by this Agreement. Notwithstanding anything herein to the
contrary, upon the occurrence and during the continuance of an Event of Default,
no Grantor may abandon or otherwise permit any Intellectual Property to become
invalid without the prior written consent of the Collateral Agent, and if any
Intellectual Property is infringed, misappropriated, diluted or otherwise
violated in any material respect by a third party, the Grantors will take such
action as the Collateral Agent shall deem appropriate under the circumstances to
protect such Intellectual Property.

 

(ii) In no event shall any Grantor, either itself or through any agent,
employee, licensee or designee, file an application for the registration of any
Trademark or Copyright or the issuance of any Patent with the United States
Patent and Trademark Office or the United States Copyright Office, as
applicable, or in any similar office or agency of the United States or any
country or any political subdivision thereof unless it gives the Collateral
Agent prior written notice thereof. Upon request of the Collateral Agent, each
Grantor shall execute, authenticate and deliver any and all assignments,
agreements, instruments, documents and papers as the Collateral Agent may
reasonably request to evidence the Collateral Agent’s security interest
hereunder in such Intellectual Property and the General Intangibles of such
Grantor relating thereto or represented thereby, and each Grantor hereby
appoints the Collateral Agent its attorney-in-fact to execute and/or
authenticate and file all such writings for the foregoing purposes, all acts of
such attorney being hereby ratified and confirmed, and such power (being coupled
with an interest) shall be irrevocable until date on which all of the
Obligations have been Paid in Full after the termination of the Loan Documents.

 

(i) Deposit, Commodities and Securities Accounts. Prior to the date hereof, each
Grantor shall cause each bank and other financial institution with an account
referred to in Schedule IV hereto to execute and deliver to the Collateral Agent
(as its designee) a control agreement, in form and substance reasonably
satisfactory to the Collateral Agent, duly executed by such Grantor and such
bank or financial institution, or enter into other arrangements in form and
substance satisfactory to the Collateral Agent, pursuant to which such
institution shall irrevocably agree, among other things, that (i) it will comply
at any time with the instructions originated by the Collateral Agent (or its
designee) to such bank or financial institution directing the disposition of
cash, Commodity Contracts, securities, Investment Property and other items from
time to time credited to such account, without further consent of such Grantor,
which instructions the Collateral Agent (or its designee) will not give to such
bank or other financial institution in the absence of a continuing Event of
Default, (ii) except as permitted by clause (m) of the definition of “Permitted
Liens” in the Financing Agreement, all cash, Commodity Contracts, securities,
Investment Property and other items of such Grantor deposited with such
institution shall be subject to a perfected, first priority security interest in
favor of the Collateral Agent, (or its designee), (iii) any right of set off,
banker's Lien or other similar Lien, security

 

-15-



--------------------------------------------------------------------------------

interest or encumbrance shall be fully waived as against the Collateral Agent
(or its designee), and (iv) upon receipt of written notice from the Collateral
Agent during the continuance of an Event of Default, such bank or financial
institution shall immediately send to the Collateral Agent (or its designee) by
wire transfer (to such account as the Collateral Agent (or its designee) shall
specify, or in such other manner as the Collateral Agent (or its designee) shall
direct) all such cash, the value of any Commodity Contracts, securities,
Investment Property and other items held by it. Without the prior written
consent of the Collateral Agent, no Grantor shall make or maintain any Deposit
Account, Commodity Account or Securities Account except for the accounts set
forth in Schedule IV hereto. The provisions of this paragraph 5(i) shall not
apply to (i) Deposit Accounts for which the Collateral Agent is the depositary
and (ii) Deposit Accounts specially and exclusively used for payroll, payroll
taxes and other employee wage and benefit payments to or for the benefit of a
Grantor’s salaried employees.

 

(j) Motor Vehicles.

 

(i) Each Grantor shall (a) cause all Motor Vehicles, now owned or hereafter
acquired by any Grantor, which under applicable law are required to be
registered, to be properly registered in the name of such Grantor, (b) cause all
Motor Vehicles, now owned or hereafter acquired by any Grantor, the ownership of
which under applicable law (including without limitation, any Motor Vehicle
Law), is evidenced by a certificate of title or ownership, to be properly titled
in the name of such Grantor, with the Collateral Agent’s Lien noted thereon (to
the extent requested by the Collateral Agent) and (c) if requested by the
Collateral Agent, deliver to the Collateral Agent (or its custodian) originals
of all such certificates of title or ownership for such Motor Vehicles, with the
Collateral Agent’s Lien noted thereon.

 

(ii) Upon request of the Collateral Agent, each Grantor will provide to the
Collateral Agent, a list of any Motor Vehicle or other Equipment subject to a
certificate of title or ownership (other than a Motor Vehicle or Equipment to be
acquired that is subject to a purchase money security interest permitted by
Section 8.02(a) of the Financing Agreement), owned by such Grantor, setting
forth a description of the Motor Vehicles or other Equipment owned and a good
faith estimate of the current value of such Motor Vehicles or Equipment, and if
so requested by the Collateral Agent, immediately deliver to the Collateral
Agent (or its custodian) originals of the certificates of title or ownership for
such Motor Vehicle or Equipment, together with the manufacturer’s statement of
origin, and an application duly executed by the appropriate Grantor to evidence
the Collateral Agent’s Lien thereon.

 

(iii) Each Grantor hereby appoints the Collateral Agent as its attorney-in-fact,
effective the date hereof and terminating upon the termination of this
Agreement, for the purpose of (A) executing on behalf of such Grantor title or
ownership applications for filing with appropriate state or provincial agencies
to enable Motor Vehicles now owned or hereafter acquired by such Grantor to be
retitled and the Collateral Agent listed as lienholder thereof, (B) filing such
applications with such state or provincial agencies, and (C) executing such
other documents and instruments on behalf of, and taking such other action in
the name of, such Grantor as the Collateral Agent may deem necessary or
advisable to accomplish the purposes hereof (including, without limitation, for
the purpose of creating in favor of the Collateral Agent a perfected Lien on
such Motor Vehicles and exercising the rights and remedies of the Collateral
Agent hereunder). This appointment as attorney-in-fact is coupled with an
interest and is

 

-16-



--------------------------------------------------------------------------------

irrevocable until the date on which all of the Obligations have been Paid in
Full after the termination of the Loan Documents.

 

(iv) Any certificates of title or ownership delivered pursuant to the terms
hereof shall be accompanied by odometer statements for each Motor Vehicle
covered thereby.

 

(v) So long as no Event of Default shall have occurred and be continuing, upon
the request of any Grantor, the Collateral Agent shall execute and deliver to
such Grantor such instruments as such Grantor shall reasonably request to remove
the notation of the Collateral Agent as lienholder on any certificate of title
for any Motor Vehicle; provided that any such instruments shall be delivered,
and the release effective, only upon receipt by the Collateral Agent of a
certificate from such Grantor, stating that the Motor Vehicle, the Lien on which
is to be released, is to be sold or has suffered a casualty loss (with title
thereto passing to the casualty insurance company therefor in settlement of the
claim for such loss), the amount that such Grantor will receive as sale proceeds
or insurance proceeds and whether or not such sale proceeds or insurance
proceeds are required by Section 2.05 of the Financing Agreement to be paid to
the Collateral Agent to be applied to the Obligations and, to the extent
required by Section 2.05 of the Financing Agreement, any proceeds of such sale
or casualty loss shall be paid to the Collateral Agent hereunder to be applied
to the Obligations then outstanding, in accordance with the terms of the
Financing Agreement.

 

(k) Control. Each Grantor hereby agrees to take any or all action that may be
necessary or desirable or that the Collateral Agent may request in order for the
Collateral Agent to obtain control in accordance with Sections 9-104, 9-105,
9-106, and 9-107 of the Code with respect to the following Collateral: (i)
Deposit Accounts, (ii) Electronic Chattel Paper, (iii) Investment Property and
(iv) Letter-of-Credit Rights. Each Grantor hereby acknowledges and agrees that
any agent or designee of the Collateral Agent shall be deemed to be a “secured
party” with respect to the collateral under the control of such agent or
designee for all purposes.

 

(l) Inspection and Reporting. Each Grantor shall permit the Agents and the
Lenders, or any agents or representatives thereof or such professionals or other
Persons as the Agents and the Lenders may designate (i) to examine and make
copies of and abstracts from such Grantor’s records and books of account, (ii)
to visit and inspect its properties, (iii) to verify materials, leases, notes,
Accounts, Inventory and other assets of such Grantor from time to time, (iv) to
conduct audits, physical counts, appraisals and/or valuations, Phase I and Phase
II Environmental Site Assessments or examinations at the locations of such
Grantor and (v) to discuss such Grantor’s affairs, finances and accounts with
any of its directors, officers, managerial employees, independent accountants or
any of its other representatives, in each case as provided in the Financing
Agreement.

 

(m) Partnership and Limited Liability Company Interest. No Grantor that is a
partnership or a limited liability company shall, nor shall any Grantor with any
Subsidiary that is a partnership or a limited liability company, permit such
partnership interests or membership interests to (i) be dealt in or traded on
securities exchanges or in securities markets, (ii) become a security for
purposes of Article 8 of any relevant Uniform Commercial Code, (iii) become an
investment company security within the meaning of Section 8-103 of any relevant
Uniform

 

-17-



--------------------------------------------------------------------------------

Commercial Code or (iv) be evidenced by a certificate. Each Grantor agrees that
such partnership interests or membership interests shall constitute General
Intangibles.

 

SECTION 6. Additional Provisions Concerning the Collateral.

 

(a) Each Grantor hereby (i) authorizes the Collateral Agent at any time and from
time to time to file, one or more financing or continuation statements and
amendments thereto that describe the Collateral as “all assets” or words of
similar effect and that contain any other information required by Part 5 of
Article 9 of the Code for the sufficiency or filing office acceptance of any
financing statement, continuation statement or amendment, including, without
limitation, whether such Grantor is an organization, the type of organization
and any organization number issued to such Grantor and (ii) ratifies such
authorization to the extent that the Collateral Agent has filed any such
financing statements, continuation statements, or amendments thereto, prior to
the date hereof. A photocopy or other reproduction of this Agreement or any
financing statement covering the Collateral or any part thereof shall be
sufficient as a financing statement where permitted by law.

 

(b) Each Grantor hereby irrevocably appoints the Collateral Agent as its
attorney-in-fact and proxy, with full authority in the place and stead of such
Grantor and in the name of such Grantor or otherwise, from time to time in the
Collateral Agent’s discretion, upon the occurrence and during the continuance of
an Event of Default, to take any action and to execute any instrument which the
Collateral Agent may deem necessary or advisable to accomplish the purposes of
this Agreement (subject to the rights of a Grantor under Section 5 hereof),
including, without limitation, (i) to obtain and adjust insurance required to be
paid to the Collateral Agent pursuant to Section 5(e) hereof, (ii) to ask,
demand, collect, sue for, recover, compound, receive and give acquittance and
receipts for moneys due and to become due under or in respect of any Collateral,
(iii) to receive, endorse, and collect any drafts or other instruments,
documents and chattel paper in connection with clause (i) or (ii) above, (iv) to
file any claims or take any action or institute any proceedings which the
Collateral Agent may deem necessary or desirable for the collection of any
Collateral or otherwise to enforce the rights of the Agents and the Lenders with
respect to any Collateral, and (v) to execute assignments, licenses and other
documents to enforce the rights of the Agents and the Lenders with respect to
any Collateral. This power is coupled with an interest and is irrevocable until
the date on which all of the Obligations have been Paid in Full after the
termination of the Loan Documents.

 

(c) For the purpose of enabling the Collateral Agent to exercise rights and
remedies hereunder, at such time as the Collateral Agent shall be lawfully
entitled to exercise such rights and remedies, and for no other purpose, each
Grantor hereby grants to the Collateral Agent, to the extent assignable, an
irrevocable, non-exclusive license (exercisable without payment of royalty or
other compensation to any Grantor) to use, assign, license or sublicense any
Intellectual Property now owned or hereafter acquired by any Grantor, wherever
the same may be located, including in such license reasonable access to all
media in which any of the licensed items may be recorded or stored and to all
computer programs used for the compilation or printout thereof. Notwithstanding
anything contained herein to the contrary, but subject to the provisions of the
Financing Agreement that limit the right of a Grantor to dispose of its property
and Section 5(h) hereof, so long as no Event of Default shall have occurred and
be continuing, each Grantor may exploit, use, enjoy, protect, license,
sublicense, assign, sell, dispose of or take

 

-18-



--------------------------------------------------------------------------------

other actions with respect to the Intellectual Property in the ordinary course
of its business. In furtherance of the foregoing, unless an Event of Default
shall have occurred and be continuing, the Collateral Agent shall from time to
time, upon the request of a Grantor, execute and deliver any instruments,
certificates or other documents, in the form so requested, which such Grantor
shall have certified are appropriate (in such Grantor’s judgment) to allow it to
take any action permitted above (including relinquishment of the license
provided pursuant to this clause (c) as to any Intellectual Property). Further,
upon the date on which all of the Obligations have been Paid in Full after the
termination of the Loan Documents, the Collateral Agent (subject to Section
11(e) hereof) shall release and reassign to the Grantors all of the Collateral
Agent’s right, title and interest in and to the Intellectual Property, and the
Licenses, all without recourse, representation or warranty whatsoever and at the
Grantors’ sole expense. The exercise of rights and remedies hereunder by the
Collateral Agent shall not terminate the rights of the holders of any licenses
or sublicenses theretofore granted by any Grantor in accordance with the second
sentence of this clause (c). Each Grantor hereby releases the Collateral Agent
from any claims, causes of action and demands at any time arising out of or with
respect to any actions taken or omitted to be taken by the Collateral Agent
under the powers of attorney granted herein other than actions taken or omitted
to be taken through the Collateral Agent’s gross negligence or willful
misconduct, as determined by a final determination of a court of competent
jurisdiction.

 

(d) If any Grantor fails to perform any agreement contained herein, the
Collateral Agent may itself perform, or cause performance of, such agreement or
obligation, in the name of such Grantor or the Collateral Agent, and the
expenses of the Collateral Agent incurred in connection therewith shall be
jointly and severally payable by the Grantors pursuant to Section 8 hereof and
shall be secured by the Collateral.

 

(e) The powers conferred on the Collateral Agent hereunder are solely to protect
its interest in the Collateral and shall not impose any duty upon it to exercise
any such powers. Except for the safe custody of any Collateral in its possession
and the accounting for moneys actually received by it hereunder, the Collateral
Agent shall have no duty as to any Collateral or as to the taking of any
necessary steps to preserve rights against prior parties or any other rights
pertaining to any Collateral.

 

(f) Anything herein to the contrary notwithstanding (i) each Grantor shall
remain liable under the Licenses and otherwise with respect to any of the
Collateral to the extent set forth therein to perform all of its obligations
thereunder to the same extent as if this Agreement had not been executed, (ii)
the exercise by the Collateral Agent of any of its rights hereunder shall not
release any Grantor from any of its obligations under the Licenses or otherwise
in respect of the Collateral, and (iii) the Collateral Agent shall not have any
obligation or liability by reason of this Agreement under the Licenses or with
respect to any of the other Collateral, nor shall the Collateral Agent be
obligated to perform any of the obligations or duties of any Grantor thereunder
or to take any action to collect or enforce any claim for payment assigned
hereunder.

 

-19-



--------------------------------------------------------------------------------

SECTION 7. Remedies Upon Default. If any Event of Default shall have occurred
and be continuing:

 

(a) The Collateral Agent may exercise in respect of the Collateral, in addition
to any other rights and remedies provided for herein or otherwise available to
it, all of the rights and remedies of a secured party upon default under the
Code (whether or not the Code applies to the affected Collateral), and also may
(i) take absolute control of the Collateral, including, without limitation,
transfer into the Collateral Agent’s name or into the name of its nominee or
nominees (to the extent the Collateral Agent has not theretofore done so) and
thereafter receive, for the benefit of the Collateral Agent, all payments made
thereon, give all consents, waivers and ratifications in respect thereof and
otherwise act with respect thereto as though it were the outright owner thereof,
(ii) require each Grantor to, and each Grantor hereby agrees that it will at its
expense and upon request of the Collateral Agent forthwith, assemble all or part
of the Collateral as directed by the Collateral Agent and make it available to
the Collateral Agent at a place or places to be designated by the Collateral
Agent that is reasonably convenient to both parties, and the Collateral Agent
may enter into and occupy any premises owned or leased by any Grantor where the
Collateral or any part thereof is located or assembled for a reasonable period
in order to effectuate the Collateral Agent’s rights and remedies hereunder or
under law, without obligation to any Grantor in respect of such occupation, and
(iii) without notice except as specified below and without any obligation to
prepare or process the Collateral for sale, (A) sell the Collateral or any part
thereof in one or more parcels at public or private sale, at any of the
Collateral Agent’s offices or elsewhere, for cash, on credit or for future
delivery, and at such price or prices and upon such other terms as the
Collateral Agent may deem commercially reasonable and/or (B) lease, license or
dispose of the Collateral or any part thereof upon such terms as the Collateral
Agent may deem commercially reasonable. Each Grantor agrees that, to the extent
notice of sale or any other disposition of the Collateral shall be required by
law, at least five (5) days’ notice to a Grantor of the time and place of any
public sale or the time after which any private sale or other disposition of the
Collateral is to be made shall constitute reasonable notification. The
Collateral Agent shall not be obligated to make any sale or other disposition of
Collateral regardless of notice of sale having been given. The Collateral Agent
may adjourn any public or private sale from time to time by announcement at the
time and place fixed therefor, and such sale may, without further notice, be
made at the time and place to which it was so adjourned. Each Grantor hereby
waives any claims against the Agents and the Lenders arising by reason of the
fact that the price at which the Collateral may have been sold at a private sale
was less than the price which might have been obtained at a public sale or was
less than the aggregate amount of the Obligations, even if the Collateral Agent
accepts the first offer received and does not offer the Collateral to more than
one offeree, and waives all rights that such Grantor may have to require that
all or any part of the Collateral be marshaled upon any sale (public or private)
thereof. Each Grantor hereby acknowledges that (i) any such sale of the
Collateral by the Collateral Agent shall be made without warranty, (ii) the
Collateral Agent may specifically disclaim any warranties of title, possession,
quiet enjoyment or the like, and (iii) such actions set forth in clauses (i) and
(ii) above shall not adversely effect the commercial reasonableness of any such
sale of the Collateral. In addition to the foregoing, (i) upon written notice to
any Grantor from the Collateral Agent, each Grantor shall cease any use of the
Intellectual Property or any trademark, patent or copyright similar thereto for
any purpose described in such notice; (ii) the Collateral Agent may, at any time
and from time to time, upon ten (10) days’ prior notice to any Grantor, license,
whether general, special or otherwise, and whether on an exclusive or

 

-20-



--------------------------------------------------------------------------------

non-exclusive basis, any of the Intellectual Property, throughout the universe
for such term or terms, on such conditions, and in such manner, as the
Collateral Agent shall in its sole discretion determine; and (iii) the
Collateral Agent may, at any time, pursuant to the authority granted in Section
6 hereof (such authority being effective upon the occurrence and during the
continuance of an Event of Default), execute and deliver on behalf of a Grantor,
one or more instruments of assignment of the Intellectual Property (or any
application or registration thereof), in form suitable for filing, recording or
registration in any country.

 

(b) Any cash held by the Collateral Agent (or its agents or desingee) as
Collateral and all Cash Proceeds received by the Collateral Agent in respect of
any sale of or collection from, or other realization upon, all or any part of
the Collateral may, in the discretion of the Collateral Agent, be held by the
Collateral Agent as collateral for, and/or then or at any time thereafter
applied (after payment of any amounts payable to the Collateral Agent pursuant
to Section 8 hereof) in whole or in part by the Collateral Agent against, all or
any part of the Obligations in such order as the Collateral Agent shall elect,
consistent with the provisions of the Financing Agreement. Any surplus of such
cash or Cash Proceeds held by the Collateral Agent and remaining after the date
on which all of the Obligations have been Paid in Full after the termination of
the Loan Documents shall be paid over to whomsoever shall be lawfully entitled
to receive the same or as a court of competent jurisdiction shall direct.

 

(c) In the event that the proceeds of any such sale, collection or realization
are insufficient to pay all amounts to which the Agents and the Lenders are
legally entitled, the Grantors shall be jointly and severally liable for the
deficiency, together with interest thereon at the highest rate specified in any
applicable Loan Document for interest on overdue principal thereof or such other
rate as shall be fixed by applicable law, together with the costs of collection
and the reasonable fees, costs, expenses and other client charges of any
attorneys employed by the Collateral Agent to collect such deficiency.

 

(d) Each Grantor hereby acknowledges that if the Collateral Agent complies with
any applicable state, provincial or federal law requirements in connection with
a disposition of the Collateral, such compliance will not adversely affect the
commercial reasonableness of any sale or other disposition of the Collateral.

 

(e) The Collateral Agent shall not be required to marshal any present or future
collateral security (including, but not limited to, this Agreement and the
Collateral) for, or other assurances of payment of, the Obligations or any of
them or to resort to such collateral security or other assurances of payment in
any particular order, and all of the Collateral Agent’s rights hereunder and in
respect of such collateral security and other assurances of payment shall be
cumulative and in addition to all other rights, however existing or arising. To
the extent that any Grantor lawfully may, such Grantor hereby agrees that it
will not invoke any law relating to the marshalling of collateral which might
cause delay in or impede the enforcement of the Collateral Agent’s rights under
this Agreement or under any other instrument creating or evidencing any of the
Obligations or under which any of the Obligations is outstanding or by which any
of the Obligations is secured or payment thereof is otherwise assured, and, to
the extent that it lawfully may, each Grantor hereby irrevocably waives the
benefits of all such laws.

 

-21-



--------------------------------------------------------------------------------

SECTION 8. Indemnity and Expenses.

 

(a) Each Grantor jointly and severally agrees to defend, protect, indemnify and
hold harmless each Indemnitee from and against any and all claims, damages,
losses, liabilities, obligations, penalties, fees, reasonable costs and expenses
(including, without limitation, reasonable legal fees, costs, expenses and
disbursements incurred by such Indemnitees) to the extent that they arise out of
or otherwise result from this Agreement (including, without limitation,
enforcement of this Agreement), except to the extent that such claims, losses or
liabilities result from such Indemnitee’s gross negligence or willful
misconduct, as determined by a final judgment of a court of competent
jurisdiction.

 

(b) Each Grantor jointly and severally agrees to pay to the Collateral Agent
upon demand the amount of any and all costs and expenses, including the
reasonable fees, costs, expenses and disbursements of counsel for the Collateral
Agent and of any experts and agents (including, without limitation, any
collateral trustee which may act as agent of the Collateral Agent), which the
Collateral Agent may incur in connection with (i) the preparation, negotiation,
execution, delivery, recordation, administration, amendment, waiver or other
modification or termination of this Agreement, (ii) the custody, preservation,
use or operation of, or the sale of, collection from, or other realization upon,
any Collateral, (iii) the exercise or enforcement of any of the rights of the
Collateral Agent hereunder, or (iv) the failure by any Grantor to perform or
observe any of the provisions hereof.

 

-22-



--------------------------------------------------------------------------------

SECTION 9. Notices, Etc. All notices and other communications provided for
hereunder shall be in writing and shall be mailed, telecopied or delivered, if
to a Grantor, to it in care of the Administrative Borrower at its address
specified in the Financing Agreement and if to the Collateral Agent, to it at
its address specified in the Financing Agreement; or as to any such Person, at
such other address as shall be designated by such Person in a written notice to
such other Person complying as to delivery with the terms of this Section 9. All
such notices and other communications shall be effective (a) if mailed (by
certified mail, postage prepaid and return receipt requested), when received or
three (3) Business Days after deposited in the mails, whichever occurs first,
(b) if telecopied, when transmitted and confirmation received, provided same is
on a Business Day and, if not, on the next Business Day; or (c) if delivered,
upon delivery, provided same is on a Business Day and, if not, on the next
Business Day.

 

SECTION 10. Security Interest Absolute. All rights of the Agents, the Lenders
and the L/C Issuer, all Liens and all obligations of each of the Grantors
hereunder shall be absolute and unconditional irrespective of (a) any lack of
validity or enforceability of the Financing Agreement or any other Loan
Document, (b) any change in the time, manner or place of payment of, or in any
other term in respect of, all or any of the Obligations, or any other amendment
or waiver of or consent to any departure from the Financing Agreement or any
other Loan Document, (c) any exchange or release of, or non-perfection of any
Lien on any Collateral, or any release or amendment or waiver of or consent to
departure from any guaranty, for all or any of the Obligations, or (d) any other
circumstance that might otherwise constitute a defense available to, or a
discharge of, any of the Grantors in respect of the Obligations. All
authorizations and agencies contained herein with respect to any of the
Collateral are irrevocable and powers coupled with an interest.

 

SECTION 11. Miscellaneous.

 

(a) No amendment of any provision of this Agreement (including any Schedule
attached hereto) shall be effective unless it is in writing and signed by each
Grantor and the Collateral Agent, and no waiver of any provision of this
Agreement, and no consent to any departure by any Grantor therefrom, shall be
effective unless it is in writing and signed by the Collateral Agent, and then
such waiver or consent shall be effective only in the specific instance and for
the specific purpose for which given.

 

(b) No failure on the part of the Agents, the Lenders or the L/C Issuer to
exercise, and no delay in exercising, any right hereunder or under any other
Loan Document shall operate as a waiver thereof; nor shall any single or partial
exercise of any such right preclude any other or further exercise thereof or the
exercise of any other right. The rights and remedies of the Agents, the Lenders
and the L/C Issuer provided herein and in the other Loan Documents are
cumulative and are in addition to, and not exclusive of, any rights or remedies
provided by law. The rights of the Agents, the Lenders and the L/C Issuer under
any Loan Document against any party thereto are not conditional or contingent on
any attempt by such Person to exercise any of its rights under any other Loan
Document against such party or against any other Person, including but not
limited to, any Grantor.

 

(c) Any provision of this Agreement which is prohibited or unenforceable in any
jurisdiction shall, as to such jurisdiction, be ineffective to the extent of
such prohibition or

 

-23-



--------------------------------------------------------------------------------

unenforceability without invalidating the remaining portions hereof or thereof
or affecting the validity or enforceability of such provision in any other
jurisdiction.

 

(d) This Agreement shall create a continuing security interest in the Collateral
and shall (i) remain in full force and effect until the date on which all of the
Obligations have been Paid in Full after the termination of the Loan Documents
and (ii) be binding on each Grantor and all other Persons who become bound as
debtor to this Agreement in accordance with Section 9-203(d) of the Code and
shall inure, together with all rights and remedies of the Agents, the Lenders
and the L/C Issuer hereunder, to the benefit of the Agents, the Lenders and the
L/C Issuer and their respective permitted successors, transferees and assigns.
Without limiting the generality of clause (ii) of the immediately preceding
sentence, without notice to the Grantors, the Agents, the Lenders and the L/C
Issuer may assign or otherwise transfer their rights and obligations under this
Agreement and any other Loan Document, to any other Person and such other Person
shall thereupon become vested with all of the benefits in respect thereof
granted to the Agents, the Lenders and the L/C Issuer herein or otherwise. Upon
any such assignment or transfer, all references in this Agreement to any such
Agent, any such Lender or the L/C Issuer shall mean the assignee of such Agent,
such Lender or such L/C Issuer. None of the rights or obligations of any Grantor
hereunder may be assigned or otherwise transferred without the prior written
consent of the Collateral Agent, and any such assignment or transfer shall be
null and void.

 

(e) Upon the date on which all of the Obligations have been Paid in Full after
the termination of the Loan Documents, (i) this Agreement and the security
interests and licenses created hereby shall terminate and all rights to the
Collateral shall revert to the Grantors and (ii) the Collateral Agent will, upon
the Grantors’ request and at the Grantors' expense, without any representation,
warranty or recourse whatsoever, (A) return to the Grantors such of the
Collateral as shall not have been sold or otherwise disposed of or applied
pursuant to the terms hereof and (B) execute and deliver to the Grantors such
documents as the Grantors shall reasonably request to evidence such termination.

 

(f) THIS AGREEMENT SHALL BE GOVERNED BY, CONSTRUED AND INTERPRETED IN ACCORDANCE
WITH THE LAWS OF THE STATE OF NEW YORK, EXCEPT AS REQUIRED BY MANDATORY
PROVISIONS OF LAW AND EXCEPT TO THE EXTENT THAT THE VALIDITY AND PERFECTION OR
THE PERFECTION AND THE EFFECT OF PERFECTION OR NON-PERFECTION OF THE SECURITY
INTEREST CREATED HEREBY, OR REMEDIES HEREUNDER, IN RESPECT OF ANY PARTICULAR
COLLATERAL ARE GOVERNED BY THE LAW OF A JURISDICTION OTHER THAN THE STATE OF NEW
YORK.

 

(g) ANY LEGAL ACTION, SUIT OR PROCEEDING WITH RESPECT TO THIS AGREEMENT OR ANY
DOCUMENT RELATED THERETO MAY BE BROUGHT IN THE COURTS OF THE STATE OF NEW YORK
IN THE COUNTY OF NEW YORK OR THE UNITED STATES OF AMERICA FOR THE SOUTHERN
DISTRICT OF NEW YORK, AND APPELLATE COURTS THEREOF, AND, BY EXECUTION AND
DELIVERY OF THIS AGREEMENT, EACH GRANTOR HEREBY ACCEPTS FOR ITSELF AND IN
RESPECT OF ITS PROPERTY, GENERALLY AND UNCONDITIONALLY, THE JURISDICTION OF THE
AFORESAID COURTS. EACH

 

-24-



--------------------------------------------------------------------------------

GRANTOR HEREBY EXPRESSLY AND IRREVOCABLY WAIVES, TO THE FULLEST EXTENT PERMITTED
BY LAW, ANY OBJECTION, INCLUDING, WITHOUT LIMITATION, ANY OBJECTION TO THE
LAYING OF VENUE OR BASED ON THE GROUNDS OF FORUM NON CONVENIENS, WHICH IT MAY
NOW OR HEREAFTER HAVE TO THE BRINGING OF ANY SUCH ACTION, SUIT OR PROCEEDING IN
SUCH RESPECTIVE JURISDICTIONS AND CONSENTS TO THE GRANTING OF SUCH LEGAL OR
EQUITABLE RELIEF AS IS DEEMED APPROPRIATE BY THE COURT.

 

(h) EACH OF THE GRANTORS (AND BY ITS ACCEPTANCE OF THE BENEFITS OF THIS
AGREEMENT, THE COLLATERAL AGENT) WAIVES ANY RIGHT IT MAY HAVE TO TRIAL BY JURY
IN RESPECT OF ANY LITIGATION BASED ON, ARISING OUT OF, UNDER OR IN CONNECTION
WITH THIS AGREEMENT OR ANY OTHER LOAN DOCUMENT, OR ANY COURSE OF CONDUCT, COURSE
OF DEALING, VERBAL OR WRITTEN STATEMENT OR OTHER ACTION OF THE PARTIES HERETO.

 

(i) Each Grantor hereby irrevocably appoints CT Corporation as its agent for
service of process in respect of any such action or proceeding and further
irrevocably consents to the service of process of any of the aforesaid courts in
any such action, suit or proceeding by the mailing of copies thereof by
registered or certified mail (or any substantially similar form of mail),
postage prepaid, to such Grantor in care of the Administrative Borrower at its
address provided herein and to CT Corporation at 111 Eighth Avenue, New York,
New York 10011, such service to become effective ten (10) days after such
mailing.

 

(j) Nothing contained herein shall affect the right of the Collateral Agent to
serve process in any other manner permitted by law or commence legal proceedings
or otherwise proceed against any Grantor or any property of any Grantor in any
other jurisdiction.

 

(k) Each Grantor irrevocably and unconditionally waives any right it may have to
claim or recover in any legal action, suit or proceeding referred to in this
Section any special, exemplary, punitive or consequential damages.

 

(l) Section headings herein are included for convenience of reference only and
shall not constitute a part of this Agreement for any other purpose.

 

(m) This Agreement may be executed in any number of counterparts and by
different parties hereto in separate counterparts, each of which shall be deemed
to be an original, but all of which taken together constitute one in the same
Agreement. Delivery of an executed counterpart of this Agreement by facsimile or
electronic mail shall be equally effective as delivery of an original executed
counterpart.

 

(n) All of the obligations of the Grantors hereunder are joint and several. The
Collateral Agent may, in its sole and absolute discretion, enforce the
provisions hereof against any of the Grantors and shall not be required to
proceed against all Grantors jointly or seek payment from the Grantors ratably.
In addition, the Collateral Agent may, in its sole and absolute discretion,
select the Collateral of any one or more of the Grantors for sale or application
to the Obligations, without regard to the ownership of such Collateral, and
shall not be required to make such selection ratably from the Collateral owned
by all of the Grantors. The release or discharge of any Grantor by the
Collateral Agent shall not release or discharge any other Grantor from the
obligations of such Person hereunder.

 

[REMAINDER OF THIS PAGE INTENTIONALLY LEFT BLANK]

 

-25-



--------------------------------------------------------------------------------

 

IN WITNESS WHEREOF, each Grantor has caused this Agreement to be executed and
delivered by its officer thereunto duly authorized, as of the date first above
written.

 

GRANTORS:

   

ERIE NAVIGATION COMPANY

ERIE SAND AND GRAVEL COMPANY

ERIE SAND STEAMSHIP CO.

GLOBAL STONE CHEMSTONE CORPORATION

GLOBAL STONE CORPORATION

GLOBAL STONE FILLER PRODUCTS, INC.

GLOBAL STONE JAMES RIVER, INC.

GLOBAL STONE MANAGEMENT COMPANY

GLOBAL STONE PORTAGE, LLC

GLOBAL STONE ST. CLAIR INC.

GLOBAL STONE TENN LUTTRELL COMPANY

GS LIME COMPANY

GS PC INC.

MICHIGAN LIMESTONE OPERATIONS, INC.

MOUNTFORT TERMINAL, LTD.

OGLEBAY NORTON COMPANY

OGLEBAY NORTON ENGINEERED MATERIALS, INC.

OGLEBAY NORTON INDUSTRIAL SANDS, INC.

OGLEBAY NORTON MANAGEMENT COMPANY

OGLEBAY NORTON MARINE MANAGEMENT COMPANY, L.L.C.

OGLEBAY NORTON MARINE SERVICES COMPANY, L.L.C.

OGLEBAY NORTON MINERALS, INC.

OGLEBAY NORTON SPECIALTY MINERALS, INC.

OGLEBAY NORTON TERMINALS, INC.

ON COAST PETROLEUM COMPANY

ON MARINE SERVICES COMPANY

ONCO INVESTMENT COMPANY

ONCO WVA, INC.

ONMS MANAGEMENT COMPANY, LLC

ONTEX, INC.

SAGINAW MINING COMPANY

By:  

/s/ Julie A. Boland

   

Name:

 

Julie A. Boland

   

Title:

  In her capacity as Vice President, Chief Financial Officer and Treasurer for
Oglebay Norton Company and as Vice President and Treasurer for each other entity
above

 

Security Agreement

 



--------------------------------------------------------------------------------

GLOBAL STONE PENROC, LP

By:

 

GS PC Inc.,

its general partner

   

By:

 

/s/ Julie A. Boland

       

Name: Julie A. Boland

       

Title: Vice President and Treasurer

TEXAS MINING, LP

By:

 

ONTEX, Inc.

its general partner

   

By:

 

/s/ Julie A. Boland

       

Name: Julie A. Boland

       

Title: Vice President and Treasurer

 



--------------------------------------------------------------------------------

SCHEDULE I

 

LEGAL NAMES; ORGANIZATIONAL IDENTIFICATION NUMBERS; STATES OR

JURISDICTIONS OF ORGANIZATION

 

Sched. I-1



--------------------------------------------------------------------------------

 

SCHEDULE II

 

INTELLECTUAL PROPERTY AND LICENSES; TRADE NAMES

 

Sched. II-1



--------------------------------------------------------------------------------

 

SCHEDULE III

 

LOCATIONS OF GRANTORS

 

LOCATION

   Description of Location (State if Location      (i) contains Equipment,
Fixtures, Goods or Inventory,      (ii) is chief place of business and chief
executive office, or      (iii) contains Records concerning Accounts and
originals of Chattel Paper)

 

Sched. III-1



--------------------------------------------------------------------------------

 

SCHEDULE IV

 

DEPOSIT ACCOUNTS, SECURITIES ACCOUNTS AND COMMODITIES ACCOUNTS

 

Name and Address

of Institution

Maintaining Account

--------------------------------------------------------------------------------

 

Account Number

--------------------------------------------------------------------------------

 

Type of Account

--------------------------------------------------------------------------------

 

Sched. IV-1



--------------------------------------------------------------------------------

 

SCHEDULE V

 

UCC FINANCING STATEMENTS

 

UCC Financing Statements have been filed in the jurisdictions below against the
Grantors:

 

Name of Debtor

--------------------------------------------------------------------------------

 

Secretary of State

--------------------------------------------------------------------------------

 

Sched. V-1



--------------------------------------------------------------------------------

 

SCHEDULE VI

 

COMMERCIAL TORT CLAIMS

 

Sched. VI-1



--------------------------------------------------------------------------------

 

EXHIBIT A

 

ASSIGNMENT FOR SECURITY

 

[TRADEMARKS] [PATENTS] [COPYRIGHTS]

 

WHEREAS,                                              (the “Assignor”) [has
adopted, used and is using, and holds all right, title and interest in and to,
the trademarks and service marks listed on the annexed Schedule 1A, which
trademarks and service marks are registered or applied for in the United States
Patent and Trademark Office (the “Trademarks”)] [holds all right, title and
interest in the letter patents, design patents and utility patents listed on the
annexed Schedule 1A, which patents are issued or applied for in the United
States Patent and Trademark Office (the “Patents”)] [holds all right, title and
interest in the copyrights listed on the annexed Schedule 1A, which copyrights
are registered in the United States Copyright Office (the “Copyrights”)];

 

WHEREAS, the Assignor has entered into a Security Agreement, dated December
        , 2004 (as amended, restated or otherwise modified from time to time,
the “Security Agreement”), in favor of Silver Point Finance, LLC, as collateral
agent for certain agents and lenders (in such capacity, together with any
successors and assigns, the “Assignee”);

 

WHEREAS, pursuant to the Security Agreement, the Assignor has assigned to the
Assignee and granted to the Assignee for the benefit of the Agents and Lenders
(as such terms are defined in the Security Agreement) a continuing security
interest in all right, title and interest of the Assignor in, to and under the
[Trademarks, together with, among other things, the good-will of the business
symbolized by the Trademarks] [Patents] [Copyrights] and the applications and
registrations thereof, and all proceeds thereof, including, without limitation,
any and all causes of action which may exist by reason of infringement thereof
and any and all damages arising from past, present and future violations thereof
(the “Collateral”), to secure the payment, performance and observance of the
Obligations (as defined in the Security Agreement);

 

NOW, THEREFORE, for good and valuable consideration, the receipt and sufficiency
of which are hereby acknowledged, the Assignor does hereby pledge, convey, sell,
assign, transfer and set over unto the Assignee and grants to the Assignee for
the benefit of the Agents and the Lenders a continuing security interest in the
Collateral to secure the prompt payment, performance and observance of the
Obligations.

 

The Assignor does hereby further acknowledge and affirm that the rights and
remedies of the Assignee with respect to the Collateral are more fully set forth
in the Security Agreement, the terms and provisions of which are hereby
incorporated herein by reference as if fully set forth herein.

 

Exh. A-1



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the Assignor has caused this Assignment to be duly executed
by its officer thereunto duly authorized as of                              ,
20        .

 

[GRANTOR]

By:

       

Name:

   

Title:

 



--------------------------------------------------------------------------------

STATE OF                                ss.: COUNTY OF                          

 

On this          day of                         , 20        , before me
personally came                             , to me known to be the person who
executed the foregoing instrument, and who, being duly sworn by me, did depose
and say that s/he is the                                  of
                                                                 ,
a                                        , and that s/he executed the foregoing
instrument in the firm name of                                         
                                        , and that s/he had authority to sign
the same, and s/he acknowledged to me that he executed the same as the act and
deed of said firm for the uses and purposes therein mentioned.

 

 

 

Exh. A-3



--------------------------------------------------------------------------------

 

SCHEDULE 1A TO ASSIGNMENT FOR SECURITY

 

[Trademarks and Trademark Applications]

[Patent and Patent Applications]

[Copyright and Copyright Applications]

Owned by                                                      

 